Title: Thomas Jefferson to James Madison, 12 September 1809
From: Jefferson, Thomas
To: Madison, James


          Dear Sir  Monticello Sep. 12. 09.
          I had intended to have been with you before this, but my daughter, who wishes to pay her respects to mrs Madison & yourself at the same time, has been confined by the illness of her youngest child. he has been mending for some days, but slowly, & from the nature of his complaint (visceral) it will be some days yet before she can leave him. I think therefore, on the departure of our present company to take my journey to Bedford, from which I shall be returned in time to see you. I certainly shall not fail to be with you before your departure.I have another letter from Daschkoff. he is just recovering from a serious illness. I judge from his letter that he means to visit our quarter a as soon as he is well enough to travel.Canning’s equivocations degrade his government as well as himself. I despair of accomodation with them, because I believe they are weak enough to intend seriously to claim the ocean as their conquest, and think to amuse us with embassies & negociations until the claim shall have been strengthened by time & exercise, and the moment arrive when they may boldly avow what hitherto they have only squinted at.Always Your’s with sincere affection
          
            Th:
            Jefferson
         